Citation Nr: 1022228	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement an increased rating for degenerative disc 
disease (DDD) of the lumbar spine with degenerative joint 
disease (DJD) of the thoracic spine, currently rated 20 
percent disabling.

2.  Entitlement an increased rating for DJD of the cervical 
spine, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1975.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied the 
Veteran's claims for increased ratings for lumbar and 
cervical spine disabilities, rated 20 and 10 percent 
disabling, respectively.

In November 2008, the Veteran and her husband testified at a 
hearing before the undersigned using video-conferencing 
technology; a transcript of that hearing is of record.

In January 2009, the Board remanded the claims for neurologic 
and orthopedic examinations.  Two examinations took place, 
one in May 2009 which contained orthopedic and neurologic 
findings (the examination report indicates an "entry date" 
of August 2009, but for the sake of clarity this will be 
referred to as the May 2009 VA examination) and one in August 
2009, which contained neurologic findings.   

After notice of recertification of the appeal to the Board, 
the Veteran submitted additional evidence to the Board, 
consisting of private brain and spine MRI reports.  The 
Veteran's representative waived initial RO consideration of 
this evidence in the March 2010 post remand brief.  
Therefore, a remand for initial RO consideration of this 
evidence is not required.  See 38 C.F.R. § 20.1304(c) (2009).




FINDINGS OF FACT

1.  The lumbar spine disability is not manifested by forward 
flexion to 30 degrees or less, incapacitating episodes, or 
ankylosis.

2.  The cervical spine DJD is manifested by pain on motion.  
Functional flexion is greater than 15 degrees.

3.  The multiple objective neurologic abnormalities are not 
associated with, or related to, the lumbar or cervical spine 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for lumbar spine DDD with thoracic spine DJD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2009).

2.  Cervical spine DJD is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2005 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claims for 
increased ratings for lumbar and cervical spine disabilities.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).  In any event, the February 2005 letter complied 
with this requirement.

The Veteran has substantiated her status as a Veteran.  The 
Veteran was notified of the disability rating element of the 
Dingess notice in a June 2008 letter.  This letter also 
provided additional information regarding disability ratings 
and the criteria applicable to the Veteran's increased rating 
claim in compliance with a decision of the Court that was 
subsequently vacated by the Federal Circuit.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The RO did not notify the Veteran of the effective date 
element of Dingess notice; however, as no new effective date 
is being assigned, this error did not prejudice the Veteran. 
See 38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims in a November 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, prior to August 2009, 
the Veteran was afforded multiple VA examinations as to the 
severity of her lumbar and cervical spine disabilities.  The 
Board found that these examinations did not provide an 
adequate basis on which to rate these disabilities and 
instructed the RO to afford her new VA neurologic and 
orthopedic examinations.  These examinations were conducted 
in May and August 2009 and provide an adequate basis on which 
to rate the Veteran's lumbar and cervical spine disabilities 
because they contain findings relating to the relevant rating 
criteria including the DeLuca factors and a reasoned opinion 
as to whether there are associated objective neurologic 
abnormalities as discussed in detail below.  Consequently, 
another remand for additional examinations is unnecessary.  
Stegall v. West, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for the 
Veteran's spine disabilities are thus ready to be considered 
on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, as explained below, the uniform 20 and 10 
percent ratings for the lumbar and cervical spine 
disabilities, respectively, are proper.

The Veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, applicable to 
intervertebral disc syndrome, and her cervical spine 
disability is rated under DC 5242, applicable to degenerative 
arthritis of the spine.  All disabilities of the spine, 
however, are rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine (general rating formula) 
or, in the case of IVDS, either the general rating formula or 
the Formula for Rating IVDS based on Incapacitating Episodes.

The general rating formula provides a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  50 and 100 percent ratings are warranted for 
ankylosis.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note 1 provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  Note 2 
provides that, for VA compensation purposes, the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Note 4 provides that range of motion 
measurements are to be rounded to the nearest five degrees.  
Note 6 provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for ratings from 10 to 60 
percent based on the number of incapacitating episodes, 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

In addition, when determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59.

The 20 percent rating that the Veteran is currently receiving 
for her lumbar spine disability contemplates forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  In order to warrant an increased 
rating under the general rating formula, the symptoms of the 
lumbar spine disability must more nearly approximate the 
functional equivalent of forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, which are the symptoms in the 
criteria for a 40 percent rating.

The 10 percent rating that the Veteran is currently receiving 
for her cervical spine disability contemplates flexion of the 
cervical spine between 30 and 40 degrees, combined range of 
motion between 170 and 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.  In order to 
warrant an increased rating under the general rating formula, 
the symptoms of the cervical spine disability must more 
nearly approximate the symptoms in the criteria for a 20 
percent rating, i.e.,  forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

On the August 2005 VA examination, range of motion of the 
lumbar spine was flexion to 55 degrees with moderate 
discomfort, extension to 20 degrees with mild discomfort, 
lateral bending to 25 degrees bilaterally without discomfort, 
and rotation to 20 degrees bilaterally without discomfort.  
Range of motion of the cervical spine was flexion to 60 
degrees with no discomfort, extension to 40 degrees with 
discomfort at the end range, lateral bending to 25 degrees on 
the right and 20 degrees on the left with pain on the left, 
rotation to 60 degrees on the right without discomfort, and 
to 45 degrees on the left with discomfort at the end range.  
There was no testing of range of motion on repetition because 
the Veteran was afraid she would become dizzy and fall over.  
The Veteran reported flare ups but did not recall how often 
they were.

On the August 2008 VA examination, range of motion of the 
thoracolumbar spine was flexion to 55 degrees with pain at 55 
degrees, extension to 20 degrees with pain at 20 degrees, 
left and right lateral flexion to 25 degrees with pain at 25 
degrees bilaterally, and 10 degrees with pain at 10 degrees 
bilaterally.  Range of motion for the cervical spine was 
flexion to 40 degrees with pain at 40 degrees, extension to 
40 degrees with pain at 40 degrees, lateral flexion to 25 
degrees with pain at 25 degrees bilaterally, and rotation 60 
degrees with pain at 60 degrees bilaterally.  There was no 
change in these range of motion figures follow three 
repetitions.  With regard to the DeLuca factors, the VA 
examiner stated that there was no change in active or passive 
range of motion during repetitions, and that the examiner 
would not any additional loss of range of motion for any 
segment of the spine due to painful motion, weakness, 
impaired endurance, incoordination, or instability.  He 
indicated that there was some loss of motion due to 
neurological processes but that he could not ascertain 
whether this was due to the spine disabilities or a brain-
related disability.  The Veteran indicated that she 
experienced pain, weakness, stiffness, and fatigability 
throughout the cervical, thoracic, and lumbar spine.

On the August 2009 VA examination, range of motion of the 
thoracolumbar spine was flexion to 55 degrees with pain 
throughout and 55 degrees after three repetitions, extension 
to 10 degrees with pain at 0 degrees, and to 15 degrees after 
three repetitions.  Left and right lateral flexion were to 20 
degrees (rounded), with pain at 0 degrees and was to 20 
degrees (not rounded) 3 repetitions.  Left rotation was to 20 
degrees with pain at 0 degrees before and after three 
repetitions.  Right rotation was to 30 degrees with pain at 0 
degrees, and to 20 degrees after three repetitions.   Range 
of motion of the cervical spine was flexion to 40 degrees 
with pain at the end range, and to 40 degrees after three 
repetitions, extension was to 25 degrees with pain at the end 
and to 20 degrees after three repetitions, left lateral 
flexion was to 20 degrees with pain at the end of range of 
motion and to 20 degrees after three repetitions, right 
lateral flexion was to 25 degrees with pain at the end of 
range of motion and to 20 degrees after three repetitions, 
right rotation was to 45 degrees with pain at the end and 50 
degrees after three repetitions, and left lateral rotation 
was to 45 degrees with pain at the end of range of motion and 
50 degrees after three repetitions.  With regard to the 
DeLuca factors, the VA examiner noted that, other than noted 
on the range of motion figures, there was no change in active 
or passive range of motion during repeat testing and no 
additional losses of range of motion were observed for the 
cervical or thoracolumbar spine due to painful motion, 
weakness, impaired endurance, incoordination, or instability.  
The Veteran reported symptoms of pain, weakness, stiffness, 
fatigability, and lack of endurance.

The above range of motion figures reflect that the Veteran 
has the flexion and combined range of motion of the 
thoracolumbar spine warranting a 20 percent rating and the 
flexion and combined range of motion of the cervical spine 
warranting at most a 10 percent rating.  Flexion of the 
thoracolumbar spine was consistently 55 degrees, 
significantly more than the 30 degrees required for the next 
higher, 40 percent rating under the general rating formula.  
Flexion of the cervical spine was between 40 and 60 degrees, 
and combined range of motion was between 205 and 250 degrees, 
significantly more than the flexion between 15 and 30 degrees 
and the combined range of motion 170 degrees or less required 
for the next higher, 20 percent rating under the general 
rating formula.

Even consideration some reduction of motion due to pain, the 
reduction did not decrease the range of motion to 
measurements closer to the flexion of the thoracolumbar spine 
30 degrees or less warranting the next higher, 40 percent 
rating under the general rating formula, or flexion of the 
cervical spine to between 15 and 30 degrees or combined range 
of motion to 170 degrees or less warranting the next higher 
30 percent rating under the general rating formula.  While 
the Veteran indicated during the hearing and in her written 
statements her range of motion was significantly reduced 
after multiple repetition, and stated to the examiners that 
she experienced DeLuca type symptoms of pain, weakness, 
fatigability, and lack of endurance, the Board finds that the 
specific range of motion findings by the trained 
professionals who conducted the VA examinations are of 
greater probative weight than the general lay statements of 
the Veteran in this regard.  Moreover, while the Veteran 
complained during the Board hearing about the efficacy of the 
DeLuca testing in August 2008, these findings were similar to 
those on the other VA examinations.

The Board finds that an increased evaluation is not warranted 
based upon abnormal gait.  The August 2005 VA examiner noted 
a slow gait, the August 2008 VA examiner noted a spastic gait 
and the fighting of muscle tightness, and the May 2009 VA 
examiner noted that the Veteran was only able to move on and 
off the examination table and in and out of a chair with 
difficulty and in a spastic manner.  However, as explained 
more fully below, the appellant has a neurological 
dysfunction that is not related to the service-connected 
disabilities.  As such, such dysfunction may not be 
considered in evaluating the service-connected impairment. 
See 38 C.F.R. § 4.14.

As to whether there are any objective neurologic 
abnormalities associated with either the lumbar, thoracic, or 
cervical spine disabilities, the Veteran reported multiple 
neurologic symptoms, and many neurologic abnormalities were 
noted on each of the examinations.  The Board will not 
describe these in detail because a threshold issue is whether 
these neurologic abnormalities are associated with the 
Veteran's lumbar and/or cervical spine disabilities.  The 
Board notes that September 2008 X-rays showed mild 
spondylosis in the lower lumbar spine, mild multilevel DDD of 
the thoracolumbar spine suggested by osteophytosis at several 
levels without yet disc space loss, and cervical spondylosis 
and stenosis.  A February 2009 brain MRI was normal.  A 
February 2009 cervical spine MRI showed degenerative changes 
with multiple disc bulges, no cord involvement, and moderate 
foraminal narrowing at C5-6 and C6-7.  A March 2009 lumbar 
spine MRI showed L4-5 and L5-S1 disc bulges with mild dural 
sac indentation, no root sleeve deformity, and moderate 
bilateral hydronephrosis.

The Veteran's massage therapist, Mr. Chilelli, wrote in a 
March 2005 letter that the Veteran continues to have 
difficulties from the L5-S1 lumbar region in her back which 
includes nerve damage.  The Veteran's chiropractor, Dr. 
Sites, wrote in a March 2005 letter that the Veteran had many 
impairments due to multiple traumatic events, the most 
debilitating impairment being a loss of proprioception in her 
lower extremities bilaterally.  According to Dr. Sites, the 
Veteran also presented with abnormal muscle firing patterns 
in the lower extremities.  He wrote, "[T]his may be due, in 
part, to her past surgical history, but I would attribute the 
bulk of it to previous (both repetitive and single event) and 
the sequelae directly related to those traumatic events."  
He added, "Regardless of cause, this lack of position sense 
and muscle confusion cause [the Veteran] to stumble [and] 
fall."  Another chiropractor, Dr. Bolan, wrote in September 
2005 that the Veteran had progressive nerve damage at the 
levels of L5/S1, and the resulting loss of nerve supply to 
her legs has resulted in frequent falls.  Dr. Bolan also 
noted radiographic findings including lumbar, thoracic, and 
cervical DDD, as well as joint sprain/strain, and significant 
muscular damage according to examination findings.  He 
concluded, "She is experiencing joint, soft tissue, and 
neurological pain as a result of the effects of the fall, but 
the injuries sustained were made much worse by the 
underlying, ongoing deterioration of her spine, joints, and 
discs.  

The August 2005 VA examiner did not offer an opinion on this 
question.  The August 2008 VA examiner opined that, based on 
the diffuse nature of the neurologic findings and the fact 
that some or all of these findings could be related to brain 
involvement, he was unable to comment on the presence or 
absence of focal findings in the cervical, thoracic, or 
lumbar spine and was unable to ascertain whether any of the 
existing sensory or strength abnormalities in the upper and 
lower extremities could be attributed to the lumbar and 
cervical spine disabilities.  A June 2008 VA treatment note 
indicated L5-S1 nerve damage.

The May 2009 VA examiner concluded that the Veteran had 
cervical, lumbar, and lumbar spondylosis with no evidence of 
radiculopathy, and that the Veteran has a "very diffuse 
neurological condition with upper motor neuron signs and 
spasticity," which "represents a neurological condition not 
yet diagnosed."  She opined that the clinical examination 
would be suspicious for multiple sclerosis, but that MRI 
imaging of the brain and spine was negative, eliminating this 
diagnosis.

After reviewing the claims file and examining the Veteran, 
the August 2009 VA examiner found that the neurological 
findings are most consistent with primary lateral sclerosis.  
Noting prior abnormal EMG activity, she noted that this left 
open the possibility of amyotrophic lateral sclerosis, but 
this diagnosis seemed doubtful with the duration of symptoms 
and lack of fasciculations on examination.  In the diagnosis 
section, the examiner added that the examination was 
consistent with upper motor neuron findings in all four 
extremities and questionably some involvement in the bulbar 
muscles.  The examiner also noted that that sensory 
abnormalities were inconsistent, referring to her examination 
findings that there was decreased pinprick with "no clear 
pattern whatsoever," being decreased at one point and then 
not at another.  According to the examiner, these findings 
would fit most with primary lateral sclerosis.  She 
concluded, "Although the Veteran's pain is at least as 
likely as not related  to her service connected  spine 
conditions, her spasticity, falls, and other findings noted 
on exam is not as likely as not related to her service 
connected spine conditions."

In weighing the above medical opinions, the Board finds that 
the only VA examiner to offer a sufficiently definitive 
opinion as to whether the Veteran's neurologic abnormalities 
are related to her spine disabilities is the physician who 
conducted the August 2009 VA examination.  The other VA 
physicians either did not express an opinion, indicated they 
could not offer an opinion, or expressed an ambiguous or 
uncertain opinion.  Winsett v. West, 11 Vet. App. 420, 424 
(1998) (disfavoring terminology equivalent to "may or may 
not").  In contrast, the August 2009 VA examiner's opinion 
that the neurologic abnormalities were more likely due to 
primary lateral sclerosis than the spine disabilities is 
entitled to substantial probative weight because it was 
sufficiently definitive ("not as likely as not") and 
explained the reasons for her conclusions based on detailed 
examination findings, and accurate characterization of the 
record, and consideration of other possible diagnoses such as 
amyotrophic lateral sclerosis.  In contrast, Mr. Chilelli, a 
massage therapist, did not explain why he concluded that the 
Veteran's falls were due to nerve damage or opine as to the 
cause of the nerve damage.  Moreover, while Drs. Bolan and 
Sites did offer some reasons for their conclusions that the 
Veteran's neurologic symptoms were due to her spine 
disabilities, their rationale was far less detailed than that 
of the August 2009 VA examiner, they did not base their 
conclusions on detailed examination findings, and they did 
not consider other possible diagnoses.  Similarly, the June 
2008 VA treatment note simply indicated L5-S1 nerve damage 
and the X-ray and MRI reports noted stenosis without 
discussion of the source of the cause of the damage.  
Consequently, the negative opinion of the physician who 
conducted the August 2009 VA examination is more probative 
and entitled to greater weight than those of Drs. Bolan and 
Sites on the issue of whether the Veteran's neurologic 
abnormalities are due to her spine disabilities.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; qualifications are a threshold requirement).

As to incapacitating episodes, there was no indication of 
such episodes on the August 2005 VA examination.  On the 
August 2008 VA examination, the Veteran indicated that she 
had not had incapacitating episodes requiring physician 
ordered bed rest in the past year.  On the May 2009 VA 
examination, the Veteran reported 25 "flares" during the 
previous year, each lasting between 1 to 2 days per week.  
She stated, "If I overdo it 1 day I pay for it the next 
couple of days."  The examiner wrote, "She has had 
incapacitating episodes of physician-ordered bedrest during 
the last year."  When asked during the Board hearing whether 
her doctor had given her any restrictions as to what she 
could not lift or do because of her back, the Veteran 
replied, "The doctor doesn't have to give me any 
restrictions [be]cause it's restricting me quite a bit on 
it's own."  She also indicated that she had stopped taking 
medication for her back symptoms.  Thus, while there was a 
mention of incapacitating episodes on the May 2009 VA 
examination, there was no indication of their duration, and 
the other evidence, including the Veteran's statements during 
the Board hearing and to the other VA examiners, indicates 
that there were no such episodes as defined by Note 1 to the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
Thus, no higher rating is warranted under this formula.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the orthopedic symptoms of 
the Veteran's lumbar and cervical spine disabilities are 
fully contemplated by the applicable rating criteria.  The 
rating criteria also account for neurologic symptoms, but the 
neurologic symptoms in this case have been found to be 
unrelated to the lumbar and cervical spine disabilities.  
Thus, consideration of whether the Veteran's disability 
picture exhibits other related factors such as those provided 
by the regulations as "governing norms" is not required.

In addition, on the August 2005 VA examination, the Veteran 
indicated that she owned her own school, which taught English 
as a second language as well as GED and computer training.  
The Veteran indicated that she worked intermittently during 
the day and that her multiple orthopedic problems caused her 
to sit down more often rather  than stand up and teach.  On 
the August 2008 VA examination, the Veteran indicated that 
she worked part time, 15-20 hours per week, teaching English 
as a second language, and was limited by her low back, hips, 
and legs.  The May 2009 VA  examination report indicated that 
she was able to function in her  usual occupation as a 
teacher of English as a second language, but that she only 
worked part time for about 20 hours per week, and needed to 
be accommodated with a place to sit.  She noted that she 
missed about 12 days of work during the past year, due to 
"losing her voice."

The above reflects that there has not been marked 
interference with the Veteran's employment.  She has 
continued to work part time during the appeal period and 
missed work for reasons unrelated to her disability.  Even 
assuming that the Veteran's spine disabilities have 
negatively impacted her ability to teach and caused her to 
work less than she would otherwise, the separate 20 percent 
ratings for her lumbar and cervical spine disabilities (the 
latter being granted on this appeal) are considered adequate 
to compensate for considerable loss of working time.  See 
38 C.F.R. § 4.1.  In addition, while the Veteran and her  
husband testified during the Board hearing to the 
difficulties caused in her daily life by her spine 
disabilities, and she has frequently fallen because of them, 
she has been hospitalized mostly for non-spine related 
symptoms and disabilities, and her spine symptoms have not 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for the Veteran's lumbar and 
cervical spine disabilities is not warranted.  38 C.F.R. § 
3.321(b)(1).

Finally, as noted, the Board instructed in its January 2009 
remand that that the Veteran be afforded neurologic and 
orthopedic examinations.  As noted above, two examinations 
took place, one in May 2009 which contained orthopedic and 
neurologic findings and one in August 2009, which contained 
neurologic findings.  The Board's remand instructions 
indicated that the neurologic examiner should diagnose any 
neurologic disorders and indicate whether any such diagnosed 
disorders were related to any of the Veteran's spine 
disabilities and the orthopedic examiner should note all 
manifestations of the lumbar, thoracic, and cervical spine, 
including findings consistent with the DeLuca criteria and 
the Veteran's description of her symptoms.  As shown above, 
the May and August 2009 VA examination reports contained all 
of these requested findings, as well as a rationale for each 
of the opinions expressed.  Moreover, the Veteran's 
representative indicated in the March 2010 post remand brief 
that "[a] review of the claims file indicates the AOJ has 
complied with the Board's remand directive."  Consequently, 
the Board finds that the RO complied with the Board's January 
2009 remand instructions and another remand is not required.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, a rating of 20 percent is 
warranted for DJD of the cervical spine, and the 
preponderance of the evidence is against any higher rating 
for the lumbar or cervical spine disabilities.  The benefit-
of-the-doubt doctrine is therefore not for application with 
regard to the denial of any ratings higher than those 
indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. at 53.

ORDER

Entitlement an increased rating for DDD of the lumbar spine 
with DJD of the thoracic spine, currently rated 20 percent 
disabling, is denied.

Entitlement to increased rating for DJD of the cervical 
spine, currently rated 10 percent disabling, is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


